Citation Nr: 1227518	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-36 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to service connection for a bilateral knee disability.

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The appellant served in the U.S. Army Reserves from December 1971 to January 2000, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDTRA).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that it has reviewed not only the appellant's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the paper claims file or are not relevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011). 

The appellant alleges that he sustained an injury to his right ankle and to both knees in July 1980 while on ACDUTRA, was treated at "Stewart Army Sub Post" in Newburgh, NY for the injury, and that his present knee and ankle disabilities were caused by that injury.  

Initially, the Board notes that the appellant's ACDUTRA service dates have not yet been verified.  Such information is a critical threshold matter, as service connection would is not warranted for residuals of an injury that did not occur on active duty (to include periods of ACDUTRA and INACDUTRA).  The record includes a "Chronological Statement of Retirement Points" from the U.S. Army Reserve Personnel Command, which shows that he accumulated 550 active duty points, 19 of which were earned between December 1979 and December 1980, but there is nothing in the record indicating whether or not he was on ACDUTRA or INACDUTRA in July 1980 (and specifically when it is alleged the knee or ankle injury occurred).  In March 2008, the RO attempted to verify his ACDUTRA service dates by submitting a request through the Personnel Information Exchange System (PIES).  However, the information sought was not received.  In fact both the request for verification of service and the response received are nonspecific as to the information necessary to properly adjudicate the appellant's claims.  In response to a request for "unverified periods of service" the PIES response indicated that the appellant's service "up until 1971" was reserve service, when in the record shows he entered reserve service in December 1971.  Exhaustive development for the information is necessary.  In this regard, the Board notes that the appellant's service personnel records (SPRs) are not associated with the claims file; such records may contain pertinent information, and must be sought.  

Furthermore, the appellant asserts that he received treatment for bilateral knee and right ankle injuries in July 1980 at the 815th Station Hospital at the Stewart Army Subpost in Newburgh, New York.  A March 2009 memorandum to the file indicates that the appellant's STRs are unavailable for review; that all procedures to obtain STRs were correctly followed, and that the unavailability is fire related.  The information provided by the memorandum is clearly inaccurate.  [The fire at NPRC occurred in July 1973, predating by many years the treatment records of which are sought; hence, the records cannot be NPRC fire-related.]  This suggests that development for the records was less than exhaustive, requiring corrective action.  Notably, when service records in the possession of the government are lost or destroyed VA has a heightened duty to assist, to include alternate source records searches (e.g., from the alleged treatment-providing facility and from the appellant's Reserve unit and command).  The record does not reflect that such development was done.   

The appellant is advised that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

In sum, the development completed in this case has been woefully inadequate to date.  Accordingly, the case is REMANDED for the following:

1. 	The appellant should be asked to identify with a greater degree of specificity (because such is needed for any line of duty determination required) the date when his alleged injury during Reserve service in July 1980 occurred.  He should also be asked to identify any further dates (during a period of ACDUTRA or INACDUTRA when it is alleged that he reinjured his knees and right ankle).  He should also be asked to identify the private provider(s) who saw him for injuries he sustained in a fall in December 1996, and to provide the releases needed for VA to secure records of any such treatment.  He should also be asked to submit a copy of any incident/accident report in his possession relating to any knee or right ankles injuries on ACDUTRA or INACDUTRA.

2.  The RO should: (a) Conduct exhaustive development to verify the appellant's periods of ACDUTRA and/or INACDUTRA (and specifically any periods during July 1980 and when the appellant alleges, in any response to the request above, that a reinjury of either knee or the right ankle occurred on ACDUTRA/INACDUTRA).  

(b) Arrange for an exhaustive search (to include contacting the appellant's unit and any and all records storage facilities for retired Reserve members of the Army Reserves) for the appellant's STRs and Service Personnel Records, and secure such records for association with the record.  

(c) Specifically exhaustively search for the record of the appellant's alleged treatment at the 815th Station Hospital at the Stewart Army Subpost in July 1980 for knee and ankle injuries sustained in a fall (to include contacting that facility and any storage facility where records from that facility may have been retired.  

(d) Secure for the record any private treatment records for which the appellant provides releases.  [If he does not identify and/or provide releases for the treatment he received following a fall in December 1996, process the claim further under 38 C.F.R. § 3.158(a).]

(e) Make a line of duty determination for any knee or right ankle injury shown by the record.   

3. 	If, and only if, an injury/injuries in line of duty (on ACDUTRA and/or INACDUTRA is/are shown, the RO should arrange for an orthopedic examination of the appellant to ascertain whether or not his current knee/right ankle disabilities are related to such injuries.  The appellant's claims file must be reviewed by the examiner in conjunction with any such examination.  Based on record review and examination of the appellant, the examiner must opine whether it is at least as likely as not (a 50% or better probability) that any current knee or right ankle disability it related to an injury sustained in line of duty (i.e. while on ACDUTRA or INACDUTRA). 

4.  The RO should then review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

